         Case 1:19-cv-03377-LAP Document 26 Filed 06/26/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



VIRGINIA L. GIUFFRE,                             Civil Action No. 19-CV-03377-LAP

      Plaintiff

v.                                                       MOTION FOR ADMISSION
                                                             PRO HAC VICE
ALAN DERSHOWITZ,

      Defendant.


       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, Howard M. Cooper hereby moves this Court for an Order for

admission to practice Pro Hac Vice to appear as counsel for Defendant Alan Dershowitz in the

above-captioned action. Counsel for the Plaintiff has assented to this Motion.

       I am a member in good standing of the bar of the State of Massachusetts and there are no

pending disciplinary proceedings against me in any state or federal court. I have never been

convicted of a felony. I have never been censured, suspended, disbarred or denied admission or

readmission by any court. I have attached the affidavit pursuant to Local Rule 1.3.

Dated: June 26, 2019                             Respectfully submitted,



                                                 ___/s/ Howard M. Cooper___________
                                                 Howard M. Cooper (MA BBO #543942)
                                                 TODD & WELD LLP
                                                 One Federal Street, 27th Floor
                                                 Boston, MA 02110
                                                 T: 617-720-2626
                                                 F: 617-227-5777
                                                 hcooper@toddweld.com
          Case 1:19-cv-03377-LAP Document 26 Filed 06/26/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent via the Court’s electronic filing
system, and served to all counsel of record on June 26, 2019.


                                                     /s/ Howard M. Cooper
                                                     Howard M. Cooper
